Sheldon v County of Chautauqua (2022 NY Slip Op 01666)





Sheldon v County of Chautauqua


2022 NY Slip Op 01666


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ.


186 CA 21-00050

[*1]KAREN S. SHELDON AND VERNON R. SHELDON, PLAINTIFFS-RESPONDENTS,
vCOUNTY OF CHAUTAUQUA, DEFENDANT-APPELLANT. 


WEBSTER SZANYI LLP, BUFFALO (MICHAEL P. MCCLAREN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered January 4, 2021. The order denied in part defendant's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court